DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 3-7, and 9-19 are pending.
Claim 8 is canceled.
Claim(s) 1, 3-7, and 9-19 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 08/04/2022. The supplemental amendments submitted on 08/17/2022 are acknowledged and are being fully considered by the examiner.
Claims 1, 11, 15-16, and 18-19 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claim 16 have overcome all the 35 USC § 112 rejections of claim 16 as set forth in the previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 9-13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20190064753A1) [hereinafter Zhang], and further in view of Ryu et al. (US20180278853A1) [hereinafter Ryu] and Celikkol et al. (US20160334793A1) [hereinafter Celikkol].
Claim 1 (amended):
	Regarding claim 1, Zhang discloses, “a proportional-integral-derivative (PID) controller configured to control a behavior of a system, wherein an output of the PID controller is defined based on parameters including a proportional gain, a derivative gain, an integral gain, and a position error,” [See the PID controller, and the PID controller controls the behavior of the system (e.g.; any behaviors), where the output of the PID controller is determined/defined based on parameters including a proportional gain, a derivative gain, an integral gain, and a position error (e.g.; based on the error value and the adjusted proportional gain, the adjusted integral gain and the adjusted differential gain): “adjusting a proportional gain, an integral gain and a differential gain of a PID (proportional-integral-derivative) controller” “outputting a control command that minimizes the error value based on the error value and the adjusted proportional gain, the adjusted integral gain and the adjusted differential gain.” (¶5)… “the control command u(t) outputted by the PID controller, and the error value e(t) between the monitored parameter and the set parameter of the plant growth environment as well as the proportional gain kp, integral gain ki and differential gain kd, satisfy the following relational expression: u(t)=k p e(t)+k i ∫e(t)dt+k e(t)” (¶26)… “the gain parameter (kp, ki, kd), the PID controller controls an controlled object by the control command u(t),” (¶27)];
	“wherein the proportional gain is defined based on at least an output of an adaptive load model, and wherein the output of the adaptive load model is defined differently from the output of the PID controller;” [See the adaptive load model as shown in figure 2 (e.g.; adaptive adjustment using the model) with load and load (e.g.; controlled object) output xt (e.g.; output from controlled object as monitored by the load model). See the output xt of the load model is defined differently than the output u(t) of the PID controller (i.e.; xt and u(t) are different). See the Kp is defined based on at least an output xt of the load model (e.g.; output xt is fed into acquiring model and compared with xref to obtain e(t) that is fed into the PID controller to define Kp, one of the PID variable): “such that the adjusting device makes an adjustment based on the control command so as to minimize the error value e(t)” (¶27)… “based on the error value e(t) between the monitored parameter xt and the set parameter xref of the plant growth environment in combination with the gain parameter (kp, ki, kd), the PID controller controls a controlled object (for example, the controlled object may be an electronic controllable valve for the humidity control) by the control command u(t), so as to decrease the error value e(t) as much as possible.” (¶43)… “Step 1, the agent acquires a current state (a current monitored parameter xt), and the system selectively executes an action (a gain kt) which, in combination with the current monitored parameter xt and the current set parameter xref (to acquire an error value in the current state), acts on the controlled objects by the PID controller, such that the current state is changed (the monitored parameter will converge toward the set parameter). In an initial state, an action (gain) may be artificially and selectively set according to experiences.” (¶53)… “the gain parameter (kp, ki, kd), the PID controller controls an controlled object by the control command u(t), so as to decrease the error value e(t) as much as possible” (¶27)];
	“a gain determiner configured to: apply, to the adaptive load model, a variable associated with an error that varies based on a load change of the system, wherein the variable is different from the parameters and is defined based on the position error” [See variable rt or rt+1 as shown in figure 2; the variable rt or rt+1 is applied to the load model as shown in figure 2 such that the variable rt or rt+1 is associated with an error (e.g.; error obtained from comparing xt and xref; e.g.; (xt+1 – xref) in the equation described in ¶36). See the variable rt or rt+1 is different from the parameters (e.g.; rt or rt+1 is different than Kp, Kd, or Ki). See the variable is defined based on the position error (e.g.; (xt+1 – xref) in the equation described in ¶36): “rt+1 is a reward function when the monitored parameter xt at the current time is changed to the monitored parameter xt+1 at the next time;” (¶33)… “the reward function rt+1 may satisfy the relational expression rt + 1 = - 1 +                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            
                                                
                                                    (
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            t
                                                            +
                                                            1
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            r
                                                            e
                                                            f
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    wherein xref is the set parameter;” (¶36)…“Step S101: acquiring an error value between a monitored parameter and a set parameter of the plant growth environment.” (¶18)… “Step S101: acquiring an error value between a monitored parameter and a set parameter of the plant growth environment.” (18)… “error value e(t) between the monitored parameter xt and the set parameter xref of the plant growth environment” (¶43)];
	“wherein the variable is different from” “the output of the PID controller,” [See fig.2; the variable rt is different from the output u(t) of the PID controller (i.e.; rt and u(t) are different): “such that the adjusting device makes an adjustment based on the control command so as to minimize the error value e(t)” (¶27)… “based on the error value e(t) between the monitored parameter xt and the set parameter xref of the plant growth environment in combination with the gain parameter (kp, ki, kd), the PID controller controls a controlled object (for example, the controlled object may be an electronic controllable valve for the humidity control) by the control command u(t), so as to decrease the error value e(t) as much as possible.” (¶43)… “rt+1 is a reward function when the monitored parameter xt at the current time is changed to the monitored parameter xt+1 at the next time;” (¶33)… “the reward function rt+1 may satisfy the relational expression rt + 1 = - 1 +                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            
                                                
                                                    (
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            t
                                                            +
                                                            1
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            r
                                                            e
                                                            f
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    wherein xref is the set parameter;” (¶36)];
	“adaptively vary the proportional gain using the output of the adaptive load model to which the variable associated with the error is applied.” [See the variable associated with the error (e.g.; rt or rt+1) and the variable is applied to the adaptive load model as described above. See as shown in figure 2; system adaptively varies the proportional gain using the output of the adaptive load model (e.g.; vary proportional gain Kp using output xt of the load model) (e.g.; using the output xt of the adaptive load model, the system determines an error e(t); then the system adjusts the gain values (e.g.; Kp) in order to minimize the error: “based on the error value e(t) between the monitored parameter xt and the set parameter xref of the plant growth environment in combination with the gain parameter (kp, ki, kd), the PID controller controls a controlled object (for example, the controlled object may be an electronic controllable valve for the humidity control) by the control command u(t), so as to decrease the error value e(t) as much as possible.” (¶43)… “Step 1, the agent acquires a current state (a current monitored parameter xt), and the system selectively executes an action (a gain kt) which, in combination with the current monitored parameter xt and the current set parameter xref (to acquire an error value in the current state), acts on the controlled objects by the PID controller, such that the current state is changed (the monitored parameter will converge toward the set parameter). In an initial state, an action (gain) may be artificially and selectively set according to experiences.” (¶53)… “such that the adjusting device makes an adjustment based on the control command so as to minimize the error value e(t)” “the gain parameter (kp, ki, kd), the PID controller controls an controlled object by the control command u(t), so as to decrease the error value e(t) as much as possible” (¶27)… “Step S102: adjusting a proportional gain, an integral gain and a differential gain of a PID controller” (¶23)… “Step S103: outputting a control command for a control system of the plant growth environment based on the error value and the adjusted proportional gain, the adjusted integral gain and the adjusted differential gain.” (¶25)], but doesn’t explicitly disclose, “wherein the variable” “is defined based on” “a time derivative of the position error,” “a slope gain of the system;” “wherein the gain determiner is further configured to, based on that the variable is increased, reduce the proportional gain to a first preset threshold value as a time change rate of the output of the adaptive load model becomes a positive value.”
However, Ryu discloses, “wherein the variable” “is defined based on” “a slope gain of the system;” [See the variable associated with an error (e.g.; generate a control signal associated with the error) is obtained based on a position error (e.g.; error value corresponding to a difference between the target position) and a slope gain (e.g.; derivative gain KD): “The PID controlling may be expressed by Equation 2 below.” “KD denotes a derivative control gain.” (¶70)… “the controller 332 may generate a control signal by applying” “the derivative control gain KD to the error value corresponding to a difference between the target position” “and the current position” (¶71)… “The control gain determiner 333 determines a control gain according to a movement distance determined from the error value.” “when the controller 332 performs PID controlling, the control gain determiner 333 may determine” “a derivative control gain KD.” (¶78)];
“wherein the gain determiner is further configured to, based on that the variable is increased, reduce the proportional gain to a first preset threshold value as a time change rate of the output of the adaptive load model becomes a positive value.” [See as the movement distance changes, error changes (e.g.; time dependent error variable). See the system reducing the control gain (e.g.; proportional gain) to a preset threshold D (e.g.; figure 6; control gain such as Kp decreasing; for example decreases from Gain A to Gain D in the y axis) as the variable is increasing (e.g.; figure 6; movement distance increasing from A to D in the x axis), as a time change rate of the output (e.g.; see fig. 5 graph 3, accelerating, output velocity increasing as time changes) of the adaptive load model (e.g.; load model represented by the components as shown in figures 5 and 4) becomes a positive value (e.g.; output acceleration as shown by graph 3 such that as time changes the change rate of velocity is positive): “when a movement distance is increased, the control gain determiner 333 may reduce a control gain. Under-damping such as the third graph (Graph 3) of FIG. 5 occurs due to acceleration generated when the camera module is driven. When a movement distance is increased, the control gain determiner 333 reduces a control gain to suppress acceleration generated when the camera module is driven. In this manner, under-damping occurring when a movement distance is large may be eliminated.” (¶82)… “The error value may be inversely proportional to the control gain.” (¶23)… “when a movement distance is increased, the control gain determiner 333 may reduce a control gain” (¶82)… “The control gain determiner 333 determines a control gain according to a movement distance determined from the error value” (¶78)… “A control gain determined” “in a substantially inversely proportional relation to a movement distance.” “inversely proportional relation may include a case in which a slope of a control gain regarding a movement distance illustrated in FIG. 6 is reduced in a linear or convex shape, as well as a case in which the slope of the control gain regarding the movement distance illustrated in FIG. 6 is reduced in a concave shape exponential functionally. Referring to FIG. 6, it can be seen that, when a movement distance is increased from a movement distance A to a movement distance D, control gains A to D (Gain A to Gain D) corresponding to movement distances A to D are reduced.” (¶83)], but doesn’t explicitly disclose, “wherein the variable” “is defined based on” “a time derivative of the position error,”
However, Celikkol discloses, “wherein the variable” “is defined based on” “a time derivative of the position error,” [See the equation (1.83); the variable “s” is defined based on the time derivative of error x̃’ (e.g.; time-varying, derivative error x̃): “A time-varying surface S(t) in the state space R” is defined by the scalar equation s(X; t)=0 as in” “λ is a positive constant and tracking error x̃ is defined Such that x̃ =x-xd, w” (¶123)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of obtaining a variable associated with error based on derivative/slope gain, and combined the capability of reducing the gain in response to determining that the variable associated with the error is increased over time as the output of the load model increases such as the output signal is positive over time taught by Ryu, and combined the variable that is defined based on the time derivative of position error taught by Celikkol with the PID controller taught by Zhang as discussed above. A person of ordinary skill in the tuning PID controller field would have been motivated to make such combination in order to reduce overshoot by preventing a rapid change [Ryu: “reduce a control gain when a movement distance is increased, thus removing overshoot, while reducing a rise time.” (¶84)… “perform controlling to reduce overshoot by preventing a rapid change according to derivative controlling.” (¶69)], and in order to perform efficient processing during computation [Celikkol: “leads to faster computational speeds” “less calibration time is required as its dependence on the look-up tables decreases. This results in less required computational effort in the implementation of the system.” (¶232)].

Claim 4:
	Regarding claim 4, Zhang, Celikkol, and Ryu disclose all the elements of claim 1.	
Regarding claim 4, Zhang further discloses, “an output of the adaptive load model is nonlinear with respect to the variable associated with the error.” [See the output xt or xt+1 is non-liner with respect to the variable rt or rt+1 (e.g.; non-linear, exponential, relationship between xt+1 and rt+1): “rt+1 is a reward function when the monitored parameter xt at the current time is changed to the monitored parameter xt+1 at the next time;” (¶33)… “the reward function rt+1 may satisfy the relational expression rt + 1 = - 1 +                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            
                                                
                                                    (
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            t
                                                            +
                                                            1
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            r
                                                            e
                                                            f
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    wherein xref is the set parameter;” (¶36)…“Step S101: acquiring an error value between a monitored parameter and a set parameter of the plant growth environment.” (¶18)… “Step S101: acquiring an error value between a monitored parameter and a set parameter of the plant growth environment.” (18)… “error value e(t) between the monitored parameter xt and the set parameter xref of the plant growth environment” (¶43)].

Claim 5:
	Regarding claim 5, Zhang, Celikkol, and Ryu disclose all the elements of claim 1.	
Regarding claim 5, Zhang further discloses, “the gain determiner is configured to apply the variable associated with the error to a set stability model, and ensure stability of the system using the stability model to which the variable associated with the error is applied.” [See the system is applying the variable rt+1 associated with the error to a set stability model (e.g.; as shown in figure 2 applying the rt or rt+1 to agent using the Q-Learning Algorithm) to ensure stability of the system using the agent (e.g.; e(t) is minimized in order to stabilize the system): “The agent is configured to adjust a proportional gain, an integral gain and a differential gain of a PID controller using the Q-Learning Algorithm.” (¶41)… “The PID controller is configured to output a control command for a control system of the plant growth environment based on the error value and the adjusted proportional gain, the adjusted integral gain, and the adjusted differential gain so as to minimize the error value.” (¶42)… “Step 1, the agent acquires a current state (a current monitored parameter xt), and the system selectively executes an action (a gain kt) which, in combination with the current monitored parameter xt and the current set parameter xref (to acquire an error value in the current state), acts on the controlled objects by the PID controller, such that the current state is changed (the monitored parameter will converge toward the set parameter).” (¶26)].

Claim 6:
	Regarding claim 6, Zhang, Celikkol, and Ryu disclose all the elements of claims 1 and 5.	
Regarding claim 6, Zhang further discloses, “the gain determiner is configured to apply a second user set constant to the stability model and ensure stability of the system.” [See system applies a set constant (e.g.; an action kt corresponding to the optimal behavior strategy set by user/operator/spec) to the stability model to ensure stability: “the Q-table in a state at a current time is updated, and an action corresponding to the optimal behavior strategy at the current time is used as an optimized gain” (¶32)… “Step 3, According to the relational expression” “the Q-Learning Algorithm is run as a whole, the Q-table is updated, the control strategy is adjusted, and an action kt corresponding to the optimal behavior strategy acts on the current state by the PID control such that the current state is changed again” (¶55)].




Claim 9:
	Regarding claim 9, Zhang, Celikkol, and Ryu disclose all the elements of claim 1.	
Regarding claim 9, Zhang further discloses, “the gain determiner is configured to initialize the proportional gain to be a set value at a point in time at which a load of the system changes.” [See the proportional gain (e.g.; Kp (t+1)) is initialized to a set value (e.g.; gain values initialized in order to address the error e(t+1) for the detected xt+1) at a point of time when the load changes (e.g.; detected output parameter changes from xt to xt+1): “xt and kt are a monitored parameter and a gain parameter respectively at the current time; xt+1 and kt+1 are a monitored parameter and a gain parameter at a next time; rt+1 is a reward function when the monitored parameter xt at the current time is changed to the monitored parameter xt+1 at the next time;” (¶33)… “Step 2, the changed state is used as a new current state, that is, a current monitored parameter xt+1 at a next time is used as a new current monitored parameter xt. At this time, the system feedbacks a reward function rt+1.” (¶54)… “corresponding to the optimal behavior strategy acts on the current state by the PID control such that the current state is changed again.” (¶55)… “Step S102: adjusting a proportional gain, an integral gain and a differential gain of a PID controller using a Q-Learning Algorithm.” (¶23)].




Claim 10:
	Regarding claim 10, Zhang, Celikkol, and Ryu disclose all the elements of claim 1.	
Regarding claim 10, Zhang further discloses, “comprising: a sensor configured to sense a point in time at which a load of the system changes.” [See the detector/monitor that detects a point in time at which the load changes (e.g.; detected output parameter changes from xt to xt+1 and calculates a new error e(t) for the changed load): “The acquiring module acquires the monitored parameter of the plant growth environment from, e.g. a sensor.” (¶39)… “Step S101: acquiring an error value between a monitored parameter and a set parameter of the plant growth environment.” (¶18)…“xt and kt are a monitored parameter and a gain parameter respectively at the current time; xt+1 and kt+1 are a monitored parameter and a gain parameter at a next time; rt+1 is a reward function when the monitored parameter xt at the current time is changed to the monitored parameter xt+1 at the next time;” (¶26)… “Step 2, the changed state is used as a new current state, that is, a current monitored parameter xt+1 at a next time is used as a new current monitored parameter xt. At this time, the system feedbacks a reward function rt+1.” (¶54)… “corresponding to the optimal behavior strategy acts on the current state by the PID control such that the current state is changed again.” (¶55)… “Step S102: adjusting a proportional gain, an integral gain and a differential gain of a PID controller using a Q-Learning Algorithm.” (¶23)].


Claim 11 (amended):
	Regarding claim 11, Zhang discloses, “A system control method comprising:” [See the system control method: “adjusting a proportional gain, an integral gain and a differential gain of a PID (proportional-integral-derivative) controller” “outputting a control command that minimizes the error value based on the error value and the adjusted proportional gain, the adjusted integral gain and the adjusted differential gain.” (¶5)… “the control command u(t) outputted by the PID controller, and the error value e(t) between the monitored parameter and the set parameter of the plant growth environment as well as the proportional gain kp, integral gain ki and differential gain kd, satisfy the following relational expression: u(t)=k p e(t)+k i ∫e(t)dt+k e(t)” (¶26)… “the gain parameter (kp, ki, kd), the PID controller controls an controlled object by the control command u(t),” (¶27)];
	“applying, to an adaptive load model, a variable associated with an error that varies based on a load change of a system, wherein the variable is defined based on a position error,” [See variable rt or rt+1 as shown in figure 2; the variable rt or rt+1 is applied to the load model as shown in figure 2 such that the variable rt or rt+1 is associated with an error (e.g.; error obtained from comparing xt and xref; e.g.; (xt+1 – xref) in the equation described in ¶36). See the variable rt or rt+1 is different from the parameters (e.g.; rt or rt+1 is different than Kp, Kd, or Ki). See the variable is defined based on the position error (e.g.; (xt+1 – xref) in the equation described in ¶36): “rt+1 is a reward function when the monitored parameter xt at the current time is changed to the monitored parameter xt+1 at the next time;” (¶33)… “the reward function rt+1 may satisfy the relational expression rt + 1 = - 1 +                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            
                                                
                                                    (
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            t
                                                            +
                                                            1
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            r
                                                            e
                                                            f
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    wherein xref is the set parameter;” (¶36)…“Step S101: acquiring an error value between a monitored parameter and a set parameter of the plant growth environment.” (¶18)… “Step S101: acquiring an error value between a monitored parameter and a set parameter of the plant growth environment.” (18)… “error value e(t) between the monitored parameter xt and the set parameter xref of the plant growth environment” (¶43)];
	“an output of a proportional-integral-derivative (PID) controller is defined based on parameters including a proportional gain, a derivative gain, an integral gain, and the position error,” [See the PID controller, and the PID controller controls the behavior of the system (e.g.; any behaviors), where the output of the PID controller is determined/defined based on parameters including a proportional gain, a derivative gain, an integral gain, and a position error (e.g.; based on the error value and the adjusted proportional gain, the adjusted integral gain and the adjusted differential gain): “adjusting a proportional gain, an integral gain and a differential gain of a PID (proportional-integral-derivative) controller” “outputting a control command that minimizes the error value based on the error value and the adjusted proportional gain, the adjusted integral gain and the adjusted differential gain.” (¶5)… “the control command u(t) outputted by the PID controller, and the error value e(t) between the monitored parameter and the set parameter of the plant growth environment as well as the proportional gain kp, integral gain ki and differential gain kd, satisfy the following relational expression: u(t)=k p e(t)+k i ∫e(t)dt+k e(t)” (¶26)… “the gain parameter (kp, ki, kd), the PID controller controls an controlled object by the control command u(t),” (¶27)];
	“the proportional gain is defined based on at least an output of an adaptive load model, and wherein the output of the adaptive load model is defined differently from the output of the PID controller and the variable is different from the parameters;” [See the adaptive load model as shown in figure 2 (e.g.; adaptive adjustment using the model) with load and load (e.g.; controlled object) output xt (e.g.; output from controlled object as monitored by the load model). See the output xt of the load model is defined differently than the output u(t) of the PID controller and the variable rt or rt+1 (i.e.; xt, rt, and u(t) are different). See the Kp is defined based on at least an output xt of the load model (e.g.; output xt is fed into acquiring model and compared with xref to obtain e(t) that is fed into the PID controller to define Kp, one of the PID variable): “such that the adjusting device makes an adjustment based on the control command so as to minimize the error value e(t)” (¶27)… “based on the error value e(t) between the monitored parameter xt and the set parameter xref of the plant growth environment in combination with the gain parameter (kp, ki, kd), the PID controller controls a controlled object (for example, the controlled object may be an electronic controllable valve for the humidity control) by the control command u(t), so as to decrease the error value e(t) as much as possible.” (¶43)… “Step 1, the agent acquires a current state (a current monitored parameter xt), and the system selectively executes an action (a gain kt) which, in combination with the current monitored parameter xt and the current set parameter xref (to acquire an error value in the current state), acts on the controlled objects by the PID controller, such that the current state is changed (the monitored parameter will converge toward the set parameter). In an initial state, an action (gain) may be artificially and selectively set according to experiences.” (¶53)… “the gain parameter (kp, ki, kd), the PID controller controls an controlled object by the control command u(t), so as to decrease the error value e(t) as much as possible” (¶27)];
	“the variable is different from the parameters and the output of the PID controller;” [See fig.2; the variable rt is different from the output u(t) of the PID controller (i.e.; rt and u(t) are different): “such that the adjusting device makes an adjustment based on the control command so as to minimize the error value e(t)” (¶27)… “based on the error value e(t) between the monitored parameter xt and the set parameter xref of the plant growth environment in combination with the gain parameter (kp, ki, kd), the PID controller controls a controlled object (for example, the controlled object may be an electronic controllable valve for the humidity control) by the control command u(t), so as to decrease the error value e(t) as much as possible.” (¶43)… “rt+1 is a reward function when the monitored parameter xt at the current time is changed to the monitored parameter xt+1 at the next time;” (¶33)… “the reward function rt+1 may satisfy the relational expression rt + 1 = - 1 +                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            
                                                
                                                    (
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            t
                                                            +
                                                            1
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            r
                                                            e
                                                            f
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    2
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    wherein xref is the set parameter;” (¶36)];
	“adaptively varying the proportional gain using the output of the adaptive load model to which the variable associated with the error is applied;” [See the variable associated with the error (e.g.; rt or rt+1) and the variable is applied to the adaptive load model as described above. See as shown in figure 2; system adaptively varies the proportional gain using the output of the adaptive load model (e.g.; vary proportional gain Kp using output xt of the load model) (e.g.; using the output xt of the adaptive load model, the system determines an error e(t); then the system adjusts the gain values (e.g.; Kp) in order to minimize the error: “based on the error value e(t) between the monitored parameter xt and the set parameter xref of the plant growth environment in combination with the gain parameter (kp, ki, kd), the PID controller controls a controlled object (for example, the controlled object may be an electronic controllable valve for the humidity control) by the control command u(t), so as to decrease the error value e(t) as much as possible.” (¶43)… “Step 1, the agent acquires a current state (a current monitored parameter xt), and the system selectively executes an action (a gain kt) which, in combination with the current monitored parameter xt and the current set parameter xref (to acquire an error value in the current state), acts on the controlled objects by the PID controller, such that the current state is changed (the monitored parameter will converge toward the set parameter). In an initial state, an action (gain) may be artificially and selectively set according to experiences.” (¶53)… “such that the adjusting device makes an adjustment based on the control command so as to minimize the error value e(t)” “the gain parameter (kp, ki, kd), the PID controller controls an controlled object by the control command u(t), so as to decrease the error value e(t) as much as possible” (¶27)… “Step S102: adjusting a proportional gain, an integral gain and a differential gain of a PID controller” (¶23)… “Step S103: outputting a control command for a control system of the plant growth environment based on the error value and the adjusted proportional gain, the adjusted integral gain and the adjusted differential gain.” (¶25)];
	“and determining a behavior of the system based on the proportional gain of the PID controller.” [See the PID controller gain Kp is varied and the output u(t) of the system is determined based on the varied gain: “adjusting a proportional gain, an integral gain and a differential gain of a PID (proportional-integral-derivative) controller” “outputting a control command that minimizes the error value based on the error value and the adjusted proportional gain, the adjusted integral gain and the adjusted differential gain.” (¶5)… “the control command u(t) outputted by the PID controller, and the error value e(t) between the monitored parameter and the set parameter of the plant growth environment as well as the proportional gain kp, integral gain ki and differential gain kd, satisfy the following relational expression: u(t)=k p e(t)+k i ∫e(t)dt+k e(t)” (¶26)… “the gain parameter (kp, ki, kd), the PID controller controls an controlled object by the control command u(t),” (¶27)], but doesn’t explicitly disclose, “the variable is defined based on” “a time derivative of the position error” “a slope gain of the system,” “wherein the adaptively varying the proportional gain comprises, based on that the variable is increased, reducing the proportional gain to a first preset threshold value as a time change rate of the output of the adaptive load model becomes a positive value.”
However, Ryu discloses, “the variable is defined based on” “a slope gain of the system,” [See the variable associated with an error (e.g.; generate a control signal associated with the error) is obtained based on a position error (e.g.; error value corresponding to a difference between the target position) and a slope gain (e.g.; derivative gain KD): “The PID controlling may be expressed by Equation 2 below.” “KD denotes a derivative control gain.” (¶70)… “the controller 332 may generate a control signal by applying” “the derivative control gain KD to the error value corresponding to a difference between the target position” “and the current position” (¶71)… “The control gain determiner 333 determines a control gain according to a movement distance determined from the error value.” “when the controller 332 performs PID controlling, the control gain determiner 333 may determine” “a derivative control gain KD.” (¶78)];
“wherein the adaptively varying the proportional gain comprises, based on that the variable is increased, reducing the proportional gain to a first preset threshold value as a time change rate of the output of the adaptive load model becomes a positive value.” [See as the movement distance changes, error changes (e.g.; time dependent error variable). See the system reducing the control gain (e.g.; proportional gain) to a preset threshold D (e.g.; figure 6; control gain such as Kp decreasing; for example decreases from Gain A to Gain D in the y axis) as the variable is increasing (e.g.; figure 6; movement distance increasing from A to D in the x axis), as a time change rate of the output (e.g.; see fig. 5 graph 3, accelerating, output velocity increasing as time changes) of the adaptive load model (e.g.; load model represented by the components as shown in figures 5 and 4) becomes a positive value (e.g.; output acceleration as shown by graph 3 such that as time changes the change rate of velocity is positive): “when a movement distance is increased, the control gain determiner 333 may reduce a control gain. Under-damping such as the third graph (Graph 3) of FIG. 5 occurs due to acceleration generated when the camera module is driven. When a movement distance is increased, the control gain determiner 333 reduces a control gain to suppress acceleration generated when the camera module is driven. In this manner, under-damping occurring when a movement distance is large may be eliminated.” (¶82)… “The error value may be inversely proportional to the control gain.” (¶23)… “when a movement distance is increased, the control gain determiner 333 may reduce a control gain” (¶82)… “The control gain determiner 333 determines a control gain according to a movement distance determined from the error value” (¶78)… “A control gain determined” “in a substantially inversely proportional relation to a movement distance.” “inversely proportional relation may include a case in which a slope of a control gain regarding a movement distance illustrated in FIG. 6 is reduced in a linear or convex shape, as well as a case in which the slope of the control gain regarding the movement distance illustrated in FIG. 6 is reduced in a concave shape exponential functionally. Referring to FIG. 6, it can be seen that, when a movement distance is increased from a movement distance A to a movement distance D, control gains A to D (Gain A to Gain D) corresponding to movement distances A to D are reduced.” (¶83)], but doesn’t explicitly disclose, “the variable is defined based on” “a time derivative of the position error”
However, Celikkol discloses, “the variable is defined based on” “a time derivative of the position error” [See the equation (1.83); the variable “s” is defined based on the time derivative of error x̃’ (e.g.; time-varying, derivative error x̃): “A time-varying surface S(t) in the state space R” is defined by the scalar equation s(X; t)=0 as in” “λ is a positive constant and tracking error x̃ is defined Such that x̃ =x-xd, w” (¶123)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of obtaining a variable associated with error based on derivative/slope gain, and combined the capability of reducing the gain in response to determining that the variable associated with the error is increased over time as the output of the load model increases such as the output signal is positive over time taught by Ryu, and combined the variable that is defined based on the time derivative of position error taught by Celikkol with the system control method taught by Zhang as discussed above. A person of ordinary skill in the tuning PID controller field would have been motivated to make such combination in order to reduce overshoot by preventing a rapid change [Ryu: “reduce a control gain when a movement distance is increased, thus removing overshoot, while reducing a rise time.” (¶84)… “perform controlling to reduce overshoot by preventing a rapid change according to derivative controlling.” (¶69)], and in order to perform efficient processing during computation [Celikkol: “leads to faster computational speeds” “less calibration time is required as its dependence on the look-up tables decreases. This results in less required computational effort in the implementation of the system.” (¶232)].




Claim 12:
	Regarding claim 12, Zhang, Celikkol, and Ryu disclose all the elements of claim 1, but Zhang doesn’t explicitly disclose, “wherein the gain determiner is further configured to, increase the proportional gain to a second preset threshold value based on that the variable is reduced.”
However, Ryu discloses, “wherein the gain determiner is further configured to, increase the proportional gain to a second preset threshold value based on that the variable is reduced.” [See the predetermined relationship between gain (e.g.; Kp) and the variable (e.g.; error variable that is related to movement distance such that movement distance determined from the error value). See gain is increased from D to a preset threshold A in response to determining that the variable is decreased (e.g.; inverse relationship between gain and error variable): “The error value may be inversely proportional to the control gain.” (¶23)… “When a movement distance is reduced, the control gain determiner 333 may increase a control gain.” (¶81)… “The control gain determiner 333 determines a control gain according to a movement distance determined from the error value” (¶78)… “A control gain determined” “in a substantially inversely proportional relation to a movement distance.” “inversely proportional relation may include a case in which a slope of a control gain regarding a movement distance illustrated in FIG. 6 is reduced in a linear or convex shape, as well as a case in which the slope of the control gain regarding the movement distance illustrated in FIG. 6 is reduced in a concave shape exponential functionally. Referring to FIG. 6, it can be seen that, when a movement distance is increased from a movement distance A to a movement distance D, control gains A to D (Gain A to Gain D) corresponding to movement distances A to D are reduced.” (¶83)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Ryu with the PID controller taught by Zhang, Celikkol, and Ryu as discussed above in claim 1. A person of ordinary skill in the tuning PID controller field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 13:
	Regarding claim 13, Zhang, Celikkol, and Ryu disclose all the elements of claim 11, but Zhang doesn’t explicitly disclose, “increasing the proportional gain to a second preset threshold value based on that the variable is reduced.”
However, Ryu discloses, “increasing the proportional gain to a second preset threshold value based on that the variable is reduced.” [See the predetermined relationship between gain and the variable (e.g.; error variable that is related to movement distance such that movement distance determined from the error value). See gain is increased from D to a preset threshold A in response to determining that the variable is decreased (e.g.; inverse relationship between gain and error variable): “The error value may be inversely proportional to the control gain.” (¶23)… “When a movement distance is reduced, the control gain determiner 333 may increase a control gain.” (¶81)… “The control gain determiner 333 determines a control gain according to a movement distance determined from the error value” (¶78)… “A control gain determined” “in a substantially inversely proportional relation to a movement distance.” “inversely proportional relation may include a case in which a slope of a control gain regarding a movement distance illustrated in FIG. 6 is reduced in a linear or convex shape, as well as a case in which the slope of the control gain regarding the movement distance illustrated in FIG. 6 is reduced in a concave shape exponential functionally. Referring to FIG. 6, it can be seen that, when a movement distance is increased from a movement distance A to a movement distance D, control gains A to D (Gain A to Gain D) corresponding to movement distances A to D are reduced.” (¶83)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Ryu with the system control method taught by Zhang, Celikkol, and Ryu as discussed above in claim 11. A person of ordinary skill in the tuning PID controller field would have been motivated to make such combination for the same reasons as described above in claim 11.

Claim 15 (amended):
	Regarding claim 15, Zhang, Celikkol, and Ryu disclose all the elements of claim 1, but Zhang doesn’t explicitly disclose, “the variable is defined based on adding the time derivative of the position error to a product of the position error and the slope gain.”
However, Celikkol discloses, “the variable is defined based on adding the time derivative of the position error to a product of the position error and the slope gain.” [See the equation (1.83); the variable “s” is defined based on adding time change rate of error x̃’ (e.g.; derivative error x̃) to a product of error x̃ and slope gain λ (i.e.; s = x̃’ + (x̃ × λ)): “A time-varying surface S(t) in the state space R” is defined by the scalar equation s(X; t)=0 as in” “λ is a positive constant and tracking error x̃ is defined Such that x̃ =x-xd, w” (¶123)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the variable that is defined based on adding the time change rate of the position error to a product of the position error and the slope gain taught by Celikkol with the system taught by Zhang, Celikkol, and Ryu as discussed above. A person of ordinary skill in the error correction field would have been motivated to make such combination in order to perform efficient processing during computation [Celikkol: “leads to faster computational speeds” “less calibration time is required as its dependence on the look-up tables decreases. This results in less required computational effort in the implementation of the system.” (¶232)].

Claim 18 (amended):
	Regarding claim 18, Zhang, Celikkol, and Ryu disclose all the elements of claim 11, but Zhang doesn’t explicitly disclose, “the variable is defined based on adding the time derivative of the position error to a product of the position error and the slope gain.”
However, Celikkol discloses, “the variable is defined based on adding the time derivative of the position error to a product of the position error and the slope gain.” [See the equation (1.83); the variable “s” is defined based on adding time change rate of error x̃’ (e.g.; derivative error x̃) to a product of error x̃ and slope gain λ (i.e.; s = x̃’ + (x̃ × λ)): “A time-varying surface S(t) in the state space R” is defined by the scalar equation s(X; t)=0 as in” “λ is a positive constant and tracking error x̃ is defined Such that x̃ =x-xd, w” (¶123)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the variable that is defined based on adding the time change rate of the position error to a product of the position error and the slope gain taught by Celikkol with the method taught by Zhang, Celikkol, and Ryu as discussed above. A person of ordinary skill in the error correction field would have been motivated to make such combination in order to perform efficient processing during computation [Celikkol: “leads to faster computational speeds” “less calibration time is required as its dependence on the look-up tables decreases. This results in less required computational effort in the implementation of the system.” (¶232)].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Celikkol, and Ryu, and further in view of Kim et al. (US20090198386A1) [hereinafter Kim].
Claim 3:
	Regarding claim 3, Zhang, Celikkol, and Ryu disclose all the elements of claim 1, but Zhang doesn’t explicitly disclose, “when the determined proportional gain is out of a set range, the gain determiner is configured to determine the proportional gain to be a first user set constant.”
However, Kim discloses, “when the determined proportional gain is out of a set range, the gain determiner is configured to determine the proportional gain to be a first user set constant.” [See after the system determines that the proportional gain is out of range (e.g.; overshoot occurs due to gain exceeding range KG≥50), the system sets the proportional gain (e.g.; Kp shown by input 1232) as a preset gain that doesn’t cause overshoot (e.g.; set gain to KG=1 to get a reasonable response 1276 and 1278, user set loop gain): “the estimated exciter and generator time constants are used to calculate PID gains (proportional gain KP, integral gain KI and derivative gain KD).” (¶14)… “Overshoot occurs when the controller provides too much current, thereby causing a “spike” in main generator output” (¶6)… “factory PID gains (KP=200 shown by input 1232,” “selected” “Since the factory gain for KG=50 causes a large overshoot, it was reduced to KG=1.0, shown by input 1232, to get a reasonable response 1276 and 1278.” (¶93)… “The self-tuning PID gains are shown in FIG. 15, which is generally indicated by numeral 1320. There are four push button feature icons that include: update PID gains from calculator 1322;” “There are five inputs for PID gains that include: loop gain KG 1330; proportional gain KP 1332; integral gain KI 1334; derivative gain KD 1336” (¶94)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of setting the proportional gain to a preset gain value when it is determined that the proportional gain is out of range taught by Kim with the PID controller taught by Zhang, Celikkol, and Ryu as discussed above. A person of ordinary skill in the tuning PID controller field would have been motivated to make such combination in order to avoid overshoot and achieve desired response/output  [Kim: “for KG=50 causes a large overshoot, it was reduced to KG=1.0, shown by input 1232, to get a reasonable response 1276 and 1278.” (¶93)].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Celikkol, and Ryu, and further in view of Ogawa et al. (US20190354072A1) [hereinafter Ogawa].
Claim 7:
	Regarding claim 7, Zhang, Celikkol, and Ryu disclose all the elements of claims 1 and 6, but Zhang doesn’t explicitly disclose, “the second user set constant is selected such that a magnitude of the time change rate of the adaptive load model to which the variable associated with the error is applied is relatively greater than a magnitude of an output of the stability model to which the second user set constant is applied.”
However, Ogawa discloses, “the second user set constant is selected such that a magnitude of the time change rate of the adaptive load model to which the variable associated with the error is applied is relatively greater than a magnitude of an output of the stability model to which the second user set constant is applied.” [See the user set constant such as the threshold such that the time change rate of the model is greater than the output that is obtained using the threshold: “The selection section 26 selects for each of the time segments a mathematical model for which the adaptiveness computed by the adaptiveness computation section 24 is greater than a predetermined threshold value for use as the mathematical model for the paired data of that time segment. The selection section 26 employs only a mathematical model having adaptiveness greater than the threshold value in order to eliminate mathematical models of low accuracy.” (¶47)… “This thereby enables a parameter Lambda λopt to be found such that the function gm (λ) representing the gain margin is the gain margin setting threshold value Gmth or greater,” (¶58)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of selecting a constant threshold/preset such that the time change rate of a model is greater than the output of the model using the threshold taught by Ogawa with the PID controller taught by Zhang, Celikkol, and Ryu as discussed above. A person of ordinary skill in the tuning PID controller field would have been motivated to make such combination in order to efficiently estimate  control parameters in the PID control [Ogawa: “enables the control parameters in the PID control to be efficiently estimated.” (¶78)].

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Celikkol, and Ryu, and further in view of Coenen (US9082079B1) [hereinafter Coenen].
Claim 14:
	Regarding claim 14, Zhang, Celikkol, and Ryu disclose all the elements of claim 1, but Zhang doesn’t explicitly disclose, “wherein the output of the adaptive load model is defined based on a square of the variable.”
However, Coenen discloses, “wherein the output of the adaptive load model is defined based on a square of the variable.” [See the equation 15 (Eqn. 15), the adaptive load model F(t) is defined based on a square (e.g.; any square in the equation) of variable yd(t): “In one or more implementations, the input 502 x(t) may comprise a desired trajectory, y'(t) for the plant (e.g., a desired route for a garbage collecting robot). Accordingly, performance function of Eqn. 13 may be expressed as: F(t) = - E (xi(t) - yd(t))2” (column 18, line(s) 1-7)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the output of the adaptive load model that is defined based on a square of the variable taught by Coenen with the system taught by Zhang, Celikkol, and Ryu as discussed above. A person of ordinary skill in the error correction field would have been motivated to efficiently optimize performance [Coenen: “efficiently learn to make use of all the distributed and parallel input signals to construct a controller realizing an optimization of a performance function” (column 51, line(s) 34-36)].

Claim 17:
	Regarding claim 17, Zhang, Celikkol, and Ryu disclose all the elements of claim 11, but Zhang doesn’t explicitly disclose, “wherein the output of the adaptive load model is defined based on a square of the variable.”
However, Coenen discloses, “wherein the output of the adaptive load model is defined based on a square of the variable.” [See the equation 15 (Eqn. 15), the adaptive load model F(t) is defined based on a square of variable yd(t): “In one or more implementations, the input 502 x(t) may comprise a desired trajectory, y'(t) for the plant (e.g., a desired route for a garbage collecting robot). Accordingly, performance function of Eqn. 13 may be expressed as: F(t) = - E (xi(t) - yd(t))2” (column 18, line(s) 1-7)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the output of the adaptive load model that is defined based on a square of the variable taught by Coenen with the method taught by Zhang, Celikkol, and Ryu as discussed above. A person of ordinary skill in the error correction field would have been motivated to efficiently optimize performance [Coenen: “efficiently learn to make use of all the distributed and parallel input signals to construct a controller realizing an optimization of a performance function” (column 51, line(s) 34-36)].

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Celikkol, and Ryu, and further in view of Nguyen et al. (US9296474B1) [hereinafter Nguyen].
Claim 16 (amended):
	Regarding claim 16, Zhang, Celikkol, and Ryu disclose all the elements of claim 1, but Zhang doesn’t explicitly disclose, “wherein the proportional gain is defined based on an adaptive gain, and wherein the adaptive gain is defined based on the time change rate of the output of the adaptive load model and a square of the variable.”
	However, Ryu discloses, “wherein the proportional gain is defined based on an adaptive gain, and wherein the adaptive gain is defined based on the time change rate of the output of the adaptive load model” [See proportional gain kp defined based on adaptive gain, where adaptive gain defined such that the system reducing the control gain (e.g.; proportional gain) to a preset threshold D (e.g.; figure 6; control gain such as Kp decreasing; for example decreases from Gain A to Gain D in the y axis) as the variable is increasing (e.g.; figure 6; movement distance increasing from A to D in the x axis), as a time change rate of the output (e.g.; see fig. 5 graph 3, accelerating, output velocity increasing as time changes) of the adaptive load model (e.g.; load model represented by the components as shown in figures 5 and 4) becomes a positive value (e.g.; output acceleration as shown by graph 3 such that as time changes the change rate of velocity is positive): “when a movement distance is increased, the control gain determiner 333 may reduce a control gain. Under-damping such as the third graph (Graph 3) of FIG. 5 occurs due to acceleration generated when the camera module is driven. When a movement distance is increased, the control gain determiner 333 reduces a control gain to suppress acceleration generated when the camera module is driven. In this manner, under-damping occurring when a movement distance is large may be eliminated.” (¶82)… “The error value may be inversely proportional to the control gain.” (¶23)… “when a movement distance is increased, the control gain determiner 333 may reduce a control gain” (¶82)… “The control gain determiner 333 determines a control gain according to a movement distance determined from the error value” (¶78)… “A control gain determined” “in a substantially inversely proportional relation to a movement distance.” “inversely proportional relation may include a case in which a slope of a control gain regarding a movement distance illustrated in FIG. 6 is reduced in a linear or convex shape, as well as a case in which the slope of the control gain regarding the movement distance illustrated in FIG. 6 is reduced in a concave shape exponential functionally. Referring to FIG. 6, it can be seen that, when a movement distance is increased from a movement distance A to a movement distance D, control gains A to D (Gain A to Gain D) corresponding to movement distances A to D are reduced.” (¶83)], but doesn’t explicitly disclose, “wherein the adaptive gain is defined based on” “a square of the variable.”
However, Nguyen discloses, “wherein the adaptive gain is defined based on” “a square of the variable.” [See the adaptive gain is based on a square (e.g.; any square in the calculation) of the variable (e.g.;): “effectively modifies the adaptive gain by dividing the adaptive gain by the squares of the input amplitudes, so that the optimal control modification is much less sensitive to large amplitude inputs.” (column 6, line(s) 26-30)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the adaptive gain that is defined based on a square of the variable taught by Nguyen with the system taught by Zhang, Celikkol, and Ryu as discussed above. A person of ordinary skill in the error correction field would have been motivated to efficiently optimize performance [Nguyen: “effectively modifies the adaptive gain” (column 6, line(s) 26-27)].

Claim 19 (amended):
	Regarding claim 19, Zhang, Celikkol, and Ryu disclose all the elements of claim 11, but Zhang doesn’t explicitly disclose, “wherein the proportional gain is defined based on an adaptive gain, and wherein the adaptive gain is defined based on the time change rate of the output of the adaptive load model and a square of the variable.”
	However, Ryu discloses, “wherein the proportional gain is defined based on an adaptive gain, and wherein the adaptive gain is defined based on the time change rate of the output of the adaptive load model” [See proportional gain kp defined based on adaptive gain, where adaptive gain defined such that the system reducing the control gain (e.g.; proportional gain) to a preset threshold D (e.g.; figure 6; control gain such as Kp decreasing; for example decreases from Gain A to Gain D in the y axis) as the variable is increasing (e.g.; figure 6; movement distance increasing from A to D in the x axis), as a time change rate of the output (e.g.; see fig. 5 graph 3, accelerating, output velocity increasing as time changes) of the adaptive load model (e.g.; load model represented by the components as shown in figures 5 and 4) becomes a positive value (e.g.; output acceleration as shown by graph 3 such that as time changes the change rate of velocity is positive): “when a movement distance is increased, the control gain determiner 333 may reduce a control gain. Under-damping such as the third graph (Graph 3) of FIG. 5 occurs due to acceleration generated when the camera module is driven. When a movement distance is increased, the control gain determiner 333 reduces a control gain to suppress acceleration generated when the camera module is driven. In this manner, under-damping occurring when a movement distance is large may be eliminated.” (¶82)… “The error value may be inversely proportional to the control gain.” (¶23)… “when a movement distance is increased, the control gain determiner 333 may reduce a control gain” (¶82)… “The control gain determiner 333 determines a control gain according to a movement distance determined from the error value” (¶78)… “A control gain determined” “in a substantially inversely proportional relation to a movement distance.” “inversely proportional relation may include a case in which a slope of a control gain regarding a movement distance illustrated in FIG. 6 is reduced in a linear or convex shape, as well as a case in which the slope of the control gain regarding the movement distance illustrated in FIG. 6 is reduced in a concave shape exponential functionally. Referring to FIG. 6, it can be seen that, when a movement distance is increased from a movement distance A to a movement distance D, control gains A to D (Gain A to Gain D) corresponding to movement distances A to D are reduced.” (¶83)], but doesn’t explicitly disclose, “wherein the adaptive gain is defined based on” “a square of the variable.”
However, Nguyen discloses, “wherein the adaptive gain is defined based on” “a square of the variable.” [See the adaptive gain is based on a square (e.g.; any square in the calculation) of the variable (e.g.;): “effectively modifies the adaptive gain by dividing the adaptive gain by the squares of the input amplitudes, so that the optimal control modification is much less sensitive to large amplitude inputs.” (column 6, line(s) 26-30)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the adaptive gain that is defined based on a square of the variable taught by Nguyen with the method taught by Zhang, Celikkol, and Ryu as discussed above. A person of ordinary skill in the error correction field would have been motivated to efficiently optimize performance [Nguyen: “effectively modifies the adaptive gain” (column 6, line(s) 26-27)].


Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim Rejections under 35 U.S.C. § 103
	As such, the Examiner has interpreted "e(t) = (xt,1 - xref)" of Zhang into the time change rate of the position error of claim 1 while interpreted the monitored parameter xt into the output of the adaptive load model of claim 1. However, since claim 1 clearly recites that a variable defined based on the time change rate of the position error is applied to the adaptive load model, the difference e(t) defined by the monitored parameter xt (the alleged output of the adaptive load model) cannot be interpreted into the position error or the time change rate thereof which is an element defining the variable to be applied to the adaptive load model. Further, Zhang clearly discloses that e(t) (the alleged time change rate of the position error) is not applied to the controlled object (the alleged adaptive load model) outputting the monitored parameter xt, but is applied to the PID controller. It can be clearly seen from the below figure. 2.

	However, e(t) of Zhang is merely the variable changing over time, but is not the time derivative of the monitored parameter xt.
.
(Page: 7-8)
	 

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant amended the limitation “time change rate of the position error” to “a time derivative of the position error.”
See as described in the current office action, Celikkol teaches, the limitation “the variable” “is defined based on” “a time derivative of the position error.” 
Combination of Zhang, Celikkol, and Ryu teach all the limitations of claims 1 and 11 as described in the current office action. 
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are not persuasive; therefore, claims 1, 3-7, and 9-19 are rejected under U.S.C. 103 in view of the references as presented in the current office action.

(b)	Claim Rejections under 35 U.S.C. & 103
	Moreover, Zhang merely discloses that the output u(t) of the PID controller is input to the controller object (the alleged adaptive load model), but does not teach that a variable different from the output u(t) of the PID controller is input to the controller object. See the above figure 2..
(Page: 8)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response. 
In broadest reasonable interpretation the limitation describes that “the variable” and “output of the PID controller” are defined differently such that they are different. See Zhang teaches, in fig.2, the variable rt is different from the output u(t) of the PID controller (i.e.; rt and u(t) are different).
Combination of Zhang, Celikkol, and Ryu teach all the limitations of claims 1 and 11 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are not persuasive; therefore, claims 1, 3-7, and 9-19 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

(c)	Claim Rejections under 35 U.S.C. & 103
	Accordingly, Zhang does not teach "apply, to the adaptive load model, a variable associated with an error that varies based on a load change of the system, wherein the variable is different from the parameters and the output of the PID controller, and is defined based on the position error, a time derivative of the position error, and a slope gain of the system" of claim 1 (emphasis added)..
(Page: 9)
	 

With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response.
See as described above in (a)-(b), combination of Zhang, Celikkol, and Ryu teach all the limitations of claims 1 and 11 as described in the current office action.
Applicant’s arguments are fully considered, but for the same reasons as described above in (a) and (b), the arguments are not persuasive; therefore, claims 1, 3-7, and 9-19 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

(d)	Claim Rejections under 35 U.S.C. & 103
	Accordingly, even assuming that the Ryu's error value and derivative gain KD may be interpreted into the position error and slope gain of claim 1 as alleged by the Examiner, Ryu merely discloses that the error value and the derivative gain are applied to the PID controller, but does not teach that the error value and the derivative gain are applied to another model (adaptive load model) to which the output of the PID controller is applied.
	Thus, Ryu does not teach "apply, to the adaptive load model, a variable associated with an error that varies based on a load change of the system, wherein the variable is different from the parameters and the output of the PID controller, and is defined based on the position error, a time derivative of the position error, and a slope gain of the system" of claim 1 (emphasis added), and fails to remedy the aforementioned, conceded deficiency of Zhang.
(Page: 9)
	 

With respect to (d) above, Examiner appreciates the interpretative description given by Applicant in response.
See Ryu reference is used for the following limitations, “the variable is obtained based on” “a slope gain of the system;” “wherein the gain determiner is further configured to, based on that the variable is increased, reduce the proportional gain to a first preset threshold value as a time change rate of the output of the adaptive load model becomes a positive value.” As described in the current office action, Ryu teaches, reducing the control gain (e.g.; proportional gain) to a preset threshold D (e.g.; figure 6; control gain such as Kp decreasing; for example decreases from Gain A to Gain D in the y axis) as the variable is increasing (e.g.; figure 6; movement distance increasing from A to D in the x axis), as a time change rate of the output (e.g.; see fig. 5 graph 3, accelerating, output velocity increasing as time changes) of the adaptive load model (e.g.; load model represented by the components as shown in figures 5 and 4) becomes a positive value (e.g.; output acceleration as shown by graph 3 such that as time changes the change rate of velocity is positive).
See as described above in (a)-(b), combination of Zhang, Celikkol, and Ryu teach all the limitations of claims 1 and 11 as described in the current office action.
Applicant’s arguments are fully considered, but for the same reasons as described above in (a)-(c), the arguments are not persuasive; therefore, claims 1, 3-7, and 9-19 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

(e)	Claim Rejections under 35 U.S.C. & 103
	the Ryu's graph 3 merely shows the change of position according to the under-damping occurred when the acceleration is generated, but does not teach whether the acceleration or the change rate of velocity is positive or negative.
	In other words, even assuming that the Ryu's PID controller may be interpreted into the adaptive load model of claim 1 as alleged by the Examiner, Ryu merely disclose providing the control signal, i.e., the output of the PID controller (the alleged adaptive load model) to the driving circuit unit 334, but teaches neither determining whether the time change rate of the control signal (the output of the PID controller) is positive nor reducing the control gain according to the time change rate of the control signal.
	Accordingly, Ryu does not teach "wherein the gain determiner is further configured to, based on that the variable is increased, reduce the proportional gain to a first preset threshold value as a time change rate of the output of the adaptive load model becomes a positive value" of claim 1 (emphasis added), and does not cure the aforementioned deficiency of Zhang.

(Page: 11)
	 

With respect to (e) above, Examiner appreciates the interpretative description given by Applicant in response.
In broadest reasonable interpretation, the limitation “based on that the variable is increased, reduce the proportional gain to a first preset threshold value as a time change rate of the output of the adaptive load model becomes a positive value” describes that reducing a proportional gain to a preset threshold when the variable is increasing as the time change rate of the output (e.g.; any rate of change related to time) of the adaptive load model becomes a positive value (e.g.; when rate of change of the output is positive).
See as described in the current office action, Ryu teaches, as the movement distance changes, error changes (e.g.; time dependent error variable). See the system reducing the control gain (e.g.; proportional gain) to a preset threshold D (e.g.; figure 6; control gain such as Kp decreasing; for example decreases from Gain A to Gain D in the y axis) as the variable is increasing (e.g.; figure 6; movement distance increasing from A to D in the x axis), as a time change rate of the output (e.g.; see fig. 5 graph 3, accelerating, output velocity increasing as time changes) of the adaptive load model (e.g.; load model represented by the components as shown in figures 5 and 4) becomes a positive value (e.g.; output acceleration as shown by graph 3 such that as time changes the change rate of velocity is positive).
Applicant’s arguments are fully considered, but for the same reasons as described above in (a) and (b), the arguments are not persuasive; therefore, claims 1, 3-7, and 9-19 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

(f)	Claim Rejections under 35 U.S.C. & 103
	Based on the foregoing, even if the teachings of Zhang and Ryu are combined as suggested by the Examiner, no combination of Zhang and Ryu appears to teach or even suggest at least the aforementioned features of claim 1. Applicant therefore respectfully submits that claim 1 is allowable over Zhang and Ryu, and respectfully requests that the rejection be withdrawn.

	Further, claim 11 is amended to recite the features similar as those of claim1 discussed above. Accordingly, Applicant respectfully submits that claim 11 is allowable at least for the similar reasons set forth above and respectfully requests that the rejection be withdrawn. 
	Furthermore, Applicant respectfully submits that claims 4-6 and 8-13 are allowable at least due to their dependencies on one of claims 1 and 11, and for additional features recited therein, and respectfully requests that the rejections be withdrawn.

	Claims 3, 7, 8, and 15-19 ultimately depend from one of claims 1 and 11. Kim, Ogawa, Karaus, Coenen, Celikkol, and Nguyen fail to remedy the aforementioned deficiencies of Zhang and Ryu. 
	Accordingly, Applicant respectfully submits that claims 3, 7, 8, and 15-19 are allowable at least due to its dependency on one of claims 1 and 11, and for additional features recited therein, and respectfully requests that the rejections be withdrawn.

(Page(s): 11-12)
	 

With respect to (f) above, Examiner appreciates the interpretative description given by Applicant in response.
See as described above in (a)-(e), combination of Zhang, Celikkol, and Ryu teach all the limitations of claims 1 and 11 as described in the current office action.
Applicant’s arguments are fully considered, but for the same reasons as described above in (a)-(e), the arguments are not persuasive; therefore, claims 1, 3-7, and 9-19 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20170120909A1 - Vehicle control apparatus, vehicle control method, and vehicle control program:
	Designates the difference Δ×i as deviation and corrects the secondary target speed vs with reference to the following Equation (1) based on, for example, a proportional-integral-derivative (PID) controller to generate a final target speed v#i at the time ti. In Equation (1), Kpn denotes a proportional gain, Kin denotes an integral gain, and Kdn denotes a derivative gain, and these parameters are used when the final target speed v#i is generated using the difference Δ×i between the target position P(i) and the current position K(i) of the own vehicle M (¶89). 

US20090322275A1 - Method and apparatus for improving the position accuracy of a servo motor:
	Temporarily increasing one or more of the gain coefficients (such as Kp and Kd) by a corresponding first predetermined amount when the motor reaches a coefficient boost motor position that is a predetermined distance before a commanded motor rest position, and decreasing the one or more of the gain coefficients (such as Kp and Kd) by a corresponding second predetermined amount a predetermined time after the motor reaches the commanded motor rest position (¶11).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116